Exhibit 10.2

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATING THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Warrants to Purchase

5,000,000 Shares of Common Stock

 

NATIONAL QUALITY CARE, INC.

 

ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE

 

Void after October 16, 2015

 

This Warrant Certificate (this “Certificate”) and the Warrants evidenced hereby
represent and set forth the right of Robert Snukal (the “Holder”) to purchase
5,000,000 shares of Common Stock of National Quality Care, Inc., a Delaware
corporation (the “Company”), at a price of $0.02 per share; subject, however, to
the terms and conditions hereinafter set forth.

The Warrants have been issued for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged.

1.             Term of Warrants. The Warrants may not be exercised after the
close of business on the earliest to occur of (i) October 16, 2015 or (ii) the
closing of the Company’s sale of all or substantially all of its assets or the
acquisition of the Company by another entity by means of merger or other
transaction as a result of which stockholders of the Company immediately prior
to such acquisition possess a minority of the voting power of the acquiring
entity immediately following such acquisition (an “Acquisition”). The Warrants
may be exercised only to the extent such Warrants have vested and become
exercisable in accordance with Section 2(a) hereof and only in accordance with
the terms and conditions hereinafter set forth. The Company shall give written
notice to Holder of an Acquisition at least 30 days prior to the closing
thereof.

2.             Exercise of Warrants. The Warrants shall be exercisable as
follows:

(a)           Right to Exercise. The Warrants shall be fully vested on the date
of issuance and shall be exercisable in the manner set forth herein.

(b)           Method of Exercise; Payment. Subject to the terms and conditions
hereof, the Warrants may be exercised by the Holder with respect to all, or any
portion, of the shares of Common Stock then issuable hereunder (the “Warrant
Shares”) by the surrender of this Certificate, properly endorsed, at the
principal office of the Company, and by the payment to the

 

--------------------------------------------------------------------------------

Company by check or money order of the then applicable Warrant Price, as
reasonably determined by the Company’s Board of Directors.

(c)           Delivery of Stock Certificates. In the event of the exercise of
the Warrants, certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time after the Warrants shall have
been so exercised.

(d)           Restrictions on Exercise. The Warrants may not be exercised if the
issuance of the Warrant Shares upon such exercise would constitute a violation
of any applicable federal or state securities laws or other laws or regulations,
provided that the Company shall use reasonable efforts to satisfy all such legal
requirements and to take advantage of available exemptions from registration
requirements thereunder. As a condition to the exercise of the Warrants, the
Company may require the Holder to make such representations and warranties to
the Company as may be required by applicable law or regulation.

3.             Shares Fully Paid; Reservation of Shares. The Company covenants
and agrees that all Warrant Shares will, upon issuance and payment in accordance
herewith, be fully paid, validly issued and nonassessable. The Company further
covenants and agrees that during the period during which the Warrants are
exercisable, the Company will at all times have authorized and reserved for the
purpose of the issue upon exercise of the Warrants at least the maximum number
of Warrant Shares as are issuable upon the exercise of the Warrants.

4.             Adjustment of Purchase Price and Number of Warrant Shares. The
number and kind of securities purchasable upon the exercise of the Warrants and
the Warrant Price shall be subject to adjustment from time to time upon the
happening of certain events, as follows:

(a)           Consolidation, Merger or Reclassification. If the Company at any
time while the Warrants remain outstanding and unexpired shall consolidate with
or merge into any other corporation, or sell all or substantially all of its
assets to another corporation, or reclassify or in any manner change the
securities then purchasable upon the exercise of the Warrants (any of which
shall constitute a “Reorganization”), then lawful and adequate provision shall
be made whereby this Certificate shall thereafter evidence the right to purchase
such number and kind of securities and other property as would have been
issuable or distributable on account of such Reorganization upon or with respect
to the securities which were purchasable or would have become purchasable under
the Warrants immediately prior to the Reorganization. The Company shall not
effect any such Reorganization unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such Reorganization shall assume by written instrument executed
and mailed or delivered to the Holder, at the last address of the Holder
appearing on the books of the Company, the obligation to deliver to the Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase. Notwithstanding anything in
this Section 4(a) to the contrary, the prior two sentences shall be inoperative
and of no force and effect if upon the completion of any such Reorganization the
stockholders of the Company immediately prior to such event do not own at least
50% of the capital stock of the corporation resulting from such Reorganization,
and those Warrants which are unexercised shall expire on the completion of such
Reorganization, if the notice required by Section 4(e) hereof has been duly
given.

 

-2-

 



 

--------------------------------------------------------------------------------

(b)           Subdivision or Combination of Shares. If the Company at any time
while the Warrants remain outstanding and unexpired shall subdivide or combine
its capital stock, the Warrant Price shall be adjusted to a price determined by
multiplying the Warrant Price in effect immediately prior to such subdivision or
combination by a fraction (i) the numerator of which shall be the total number
of shares of capital stock outstanding immediately prior to such subdivision or
combination and (ii) the denominator of which shall be the total number of
shares of capital stock outstanding immediately after such subdivision or
combination.

(c)           Certain Dividends and Distributions. If the Company at any time
while the Warrants are outstanding and unexpired shall take a record of the
holders of its shares of capital stock for the purpose of:

(i)            Dividends of Shares of Capital Stock. Entitling them to receive a
dividend payable in, or other distribution without consideration of, shares of
capital stock, then the Warrant Price shall be adjusted to that price determined
by multiplying the Warrant Price in effect immediately prior to each dividend or
distribution by a fraction (A) the numerator of which shall be the total number
of shares of capital stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of capital stock outstanding immediately after such dividend or
distribution; or

(ii)           Distribution of Assets, Securities, etc. Making any distribution
without consideration with respect to its shares of capital stock (other than a
cash dividend) payable otherwise than in its shares of capital stock, the Holder
shall, upon the exercise thereof, be entitled to receive, in addition to the
number of Warrant Shares receivable thereupon, and without payment of any
additional consideration therefor, such assets or securities as would have been
payable to him as owner of that number of Warrant Shares receivable by exercise
of the Warrants had he been the holder of record of such Warrant Shares on the
record date for such distribution; and an appropriate provision therefor shall
be made a part of any such distribution.

(d)           Adjustment of Number of Warrant Shares. Upon each adjustment in
the Warrant Price pursuant to Subsections (b) or (c) (i) of this Section 4, the
number of Warrant Shares purchasable hereunder shall be adjusted to that number
determined by multiplying the number of Warrant Shares purchasable upon the
exercise of the Warrants immediately prior to such adjustment by a fraction, the
numerator of which shall be the Warrant Price immediately prior to such
adjustment and the denominator of which shall be the Warrant Price immediately
following such adjustment.

(e)           Notice. In case at any time:

(i)            The Company shall pay any dividend payable in shares of capital
stock or make any distribution, excluding a cash dividend, to the holders of its
shares of capital stock;

(ii)           The Company shall offer for subscription pro rata to the holders
of its shares of capital stock any additional shares of equity capital of any
class or other rights;

 

-3-

 



 

--------------------------------------------------------------------------------

(iii)          There shall be any reclassification of the shares of capital
stock of the Company, or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation; or

(iv)          There shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder at
least 10 days’ prior written notice (or, in the event of notice pursuant to
Section 4(e)(iii), at least 30 days’ prior written notice) of the date on which
the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect to any such reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up. Such notice in accordance with the
foregoing clause shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of shares of
capital stock shall be entitled thereto, and such notice in accordance with the
foregoing clause shall also specify the date on which the holders of shares of
capital stock shall be entitled to exchange their shares of capital stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, as the case
may be. Each such written notice shall be given by first-class mail, postage
prepaid, addressed to the Holder at the address of the Holder as shown on the
books of the Company.

(f)            No Change in Certificate. The form of this Certificate need not
be changed because of any adjustment in the Warrant Price or in the number of
Warrant Shares purchasable on its exercise. The Warrant Price or the number of
Warrant Shares shall be considered to have been so changed as of the close of
business on the date of adjustment.

5.             Fractional Warrant Shares. No fractional Warrant Shares will be
issued in connection with any subscription hereunder but, in lieu of such
fractional Warrant Shares, the Company shall make a cash payment therefor upon
the basis of the fair market value of the Warrant Shares.

6.             Transfer of Warrants. Subject to compliance with the requirements
of any applicable federal and state securities laws, including the delivery of a
legal opinion to such effect, if reasonably required by the Company, the Holder
may assign the Warrants in whole or in part to one or more assignees who shall
become the “Holder(s)” hereunder.

7.             No Rights as Stockholder. The Holder of the Warrants, as such,
shall not be entitled to vote or receive dividends or be considered a
stockholder of the Company for any purpose, nor shall anything in this
Certificate be construed to confer on the Holder, as such, any rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action, to receive notice of meetings of stockholders, to receive
dividends or subscription rights or otherwise.

8.             Definitions. As used in this Certificate:

(a)           “Warrants” shall mean the rights evidenced by this Certificate.

 

-4-

 



 

--------------------------------------------------------------------------------

(b)           “Warrant Price” shall mean $0.02 per Warrant Share, as adjusted in
accordance with Section 4 hereof.

Dated as of October 16, 2008.

 

 

NATIONAL QUALITY CARE, INC.

 

 

 

 

 

 

 

By:

 /s/ Leonardo Berezovsky

 

 

Leonardo Berezovsky, Chief Financial Officer

 

 

 

-5-

 



 

--------------------------------------------------------------------------------

NATIONAL QUALITY CARE, INC.

 

SUBSCRIPTION FORM

 

(To be completed and signed only upon exercise of the Warrants)

 

TO:

National Quality Care, Inc.

 

9454 Wilshire Blvd., Penthouse 6

 

Beverly Hills, California 90212

 

 

Attention: Chief Executive Officer

 

 

The undersigned, the holder and registered owner of the attached Warrants,
hereby irrevocably and unconditionally elects to exercise such Warrants and to
purchase _________* shares of Common Stock of National Quality Care, Inc.
pursuant to the terms and conditions thereof, and herewith tenders a check in
the amount of $___________ in full payment of the purchase price for such shares
of stock. The undersigned requests that the certificate(s) for such shares of
stock be issued in the name of and delivered to:

(Please print name and address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

Signature:

 

 

 

_______________

 

*       Insert here the number of Warrant Shares without making any adjustment
for additional Warrant Shares or any other securities or property which, under
the adjustment provisions of the Warrants, may be deliverable upon exercise.

 

 